Exhibit 10.3
TD AMERITRADE HOLDING CORPORATION
JOHN BUNCH EMPLOYMENT AGREEMENT
     This Agreement, originally entered into as of December 13, 2004, by and
between TD Waterhouse Group, Inc. and John Bunch and assumed by TD Ameritrade
Holding Corporation (the “Company”) and subsequently amended effective as of
July 10, 2006 and June 24, 2008, is hereby amended and restated in its entirety
effective as of September 18, 2008.
     1. Employment.
     Subject to the provisions or Section 6 hereof, this Agreement shall be
deemed to be effective and your employment shall be deemed to have commenced on
July 6, 2004 (the “Effective Date”) and shall continue through July 5, 2009 (the
“Term”), on the terms and subject to the conditions set forth in this Agreement;
provided, however, that commencing July 6, 2009 and on each July 6 thereafter
(each an “Extension Date”), the Term automatically shall be extended for an
additional one-year period, unless the Company or Executive provides the other
party hereto 60 days prior written notice before each such Extension Data that
the Term shall not be so extended.
     2. Position, Duties and Responsibilities.
          (a) During the Term, the Company shall employ you in the position of
President, Retail Distribution. You shall perform your assigned duties at the
Company or, at the option of the Company, at one of its subsidiaries or
affiliates. You shall devote your full time and efforts to the performance of
all of the duties associated with that position as well as any and all other
duties Company management may from time to time designate or assign.
          (b) During the Term, you may not, without prior written consent of the
Company, accept an appointment, whether or not for remuneration, as a director,
officer, manager, employee or consultant of or to a company or business that is
not affiliated with the Company.
     3. Compensation.
          (a) Base Salary. During the Term, and effective as of October 1, 2008,
the Company shall pay you a base salary at the annual rate of $400,000, payable
Bi-weekly in accordance with the Company’s prevailing payroll practices. Your
base salary shall be reviewed annually and you shall be entitled to such
increases in your base salary, if any, as may be determined in the sole
discretion of the HR & Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company. Your base salary, as in effect from time
to time, is hereinafter referred to as your “Base Salary.”

 



--------------------------------------------------------------------------------



 



          (b) Annual Incentive. You will be eligible to participate in the TD
Ameritrade Holding Corporation Management Incentive Plan (the “MIP”) and receive
an incentive award (an “Annual Incentive”) for each full fiscal year of the
Company. Payment of Annual Incentives in any fiscal year is subject to approval
by the Committee, as well as your continued satisfactory performance and active
employment with the Company. For the Company’s 2009 fiscal year, your annual
target incentive award under the MIP will be set at $800,000. Thereafter, the
amount of each such Annual Incentive shall not be guaranteed but shall be
established by the Committee in its sole discretion, subject to firm and
individual performance, and shall be payable in accordance with customary
Company practices.
          (c) Annual Awards. You will be eligible to participate in the
Company’s 1996 Long-Term Incentive Plan (the “LTIP”). For the Company’s 2009
fiscal year, you will be eligible for an award of restricted stock units with a
target value of $800,000, determined by the Company pursuant to a reasonable and
uniform methodology on the date of grant, and will be scheduled to vest and be
settled in accordance with the applicable performance criteria and vesting
schedule provided in the applicable award agreement under the LTIP.
          (d) Special Grant. You will be granted, at the next regularly
scheduled meeting of the Committee which follows the execution of this
Agreement, a special award under the LTIP of restricted stock units with a
target value, determined by the Company pursuant to a reasonable and uniform
methodology, equal to $2,000,000 on the date of grant, which will be scheduled
to vest and be settled in accordance with the applicable vesting schedule
provided in the applicable award agreement under the LTIP.
     4. Benefits.
          (a) Employee Benefits. During the Term, except as otherwise
specifically provided for herein, you shall be eligible to participate in the
Company’s employee benefit plans, programs and policies (other than bonus and
stock-based compensation plans) as in effect from time to time (collectively
“Employee Benefits”) on the same basis as those benefits are generally made
available to employees of similar position.
          (b) Vacation. You will entitled to 20 paid vacation days per calendar
year.
     5. Expenses.
     During the Term, all documented and verified, reasonable and necessary
business expenses that you incur in connection with the performance of your
duties hereunder shall be reimbursed in accordance with the Company’s general
policies.
     6. Termination of Employment.
     The Term and your employment hereunder may be terminated by either party at
any time and for any reason; provided, that you will be required to give the
Company at least 30 days advance written notice of any resignation of your
employment. Notwithstanding any other provision of this Agreement, the
provisions of this Section 6 shall exclusively govern your rights upon
termination of employment with the Company and its affiliates.

-2-



--------------------------------------------------------------------------------



 



          (a) By the Company For Cause.
               (i) The Term and your employment hereunder may be immediately
terminated by the Company for “Cause” (as defined below).
               (ii) As used herein, “Cause” shall mean:
                    (A) Your failure to substantially perform your duties
hereunder (other than as a result of total or partial incapacity due to physical
or mental illness) for a period of 10 days following written notice by the
Company to you of such failure or immediately if, in the reasonable judgment of
the Company, you would not be able to rectify such failure within 10 days;
                    (B) dishonesty in the performance of your duties hereunder;
                    (C) an act or acts on your part constituting (x) a felony or
(y) a misdemeanor involving dishonesty, breach of trust or moral turpitude;
                    (D) your willful malfeasance or willful misconduct in
connection with your duties hereunder or any act or omission which is materially
injurious to the financial condition or business reputation of the Company or
any of its subsidiaries or affiliates;
                    (E) your breach of any of the provisions of Sections 7, 8, 9
or 10 of this Agreement;
                    (F) your misappropriation of assets of, or embezzlement
from, the Company or any of its subsidiaries or affiliates or customers; or
                    (G) your willful failure to implement promptly the material
directives of the Company that are susceptible of performance by you, which are
in furtherance of a lawful business objective of the Company of any of its
subsidiaries or affiliates and are within the scope of your responsibilities,
where such failure is not cured within 10 days following written notice by the
Company to you of such failure or immediately if, in the reasonable judgment of
the Company, you would not be able to rectify such failure within 10 days.
               (iii) If your employment is terminated by the Company for Cause,
you shall be entitled to receive:
                    (A) the Base Salary through the date of termination;
                    (B) payment for any vacation accrued but unused as of the
date of termination;
                    (C) reimbursement for any unreimbursed business expenses
properly incurred by you in accordance with Company policy prior to the date of
your termination; and

-3-



--------------------------------------------------------------------------------



 



                    (D) such Employee Benefits, if any, as to which you may be
entitled under the employee benefits plans of the Company (the amounts described
in clauses (A) through (D) hereof being referred to as the “Accrued Rights”).
     Following such termination of your employment by the Company for Cause,
except as set forth in this Section 6(a)(iii), you shall have no further rights
to any compensation or any other benefits under this Agreement, and you shall
not be entitled to any unpaid Annual Incentive. No service shall accrue, and no
benefit accruals based on service, including, but not limited to vacation
benefits, shall accrue beyond the effective date of termination.
          (b) Disability or Death.
               (i) The Term and your employment hereunder shall terminate upon
your death and may be terminated by the Company on account of your “Disability”
(defined below).
               (ii) As used herein, “Disability’ shall mean your inability to
perform the essential functions of your duties and responsibilities to the
Company, or any affiliate of the Company, by reason of a physical or mental
disability or infirmity that is reasonably be expected to be permanent and has
continued (i) for a period of twelve consecutive months or (ii) such shorter
period as the Committee may reasonably determine. The Disability determination
shall be made in the sole discretion of the Committee, and you (or your
representative) shall furnish the Committee with evidence documenting your
ability to perform the essential functions of your job that is satisfactory to
the Committee.
               (iii) Upon termination of your employment hereunder for either
Disability or death, you or your estate (as the case may be) shall be entitled
to receive:
                    (A) the Accrued Rights;
                    (B) any Annual Incentive earned but unpaid as of the date of
termination for any previously completed fiscal year; and
                    (C) a pro rata portion of any Annual Incentive, if any, that
you would have been entitled to receive pursuant to Section 3(b) of this
Agreement in such year based upon the percentage of the fiscal year that shall
have elapsed through the date of your termination of employment, payable based
upon actual performance and when such Annual Incentive would have otherwise been
payable had your employment not terminated.
     Following your termination of employment due to death or Disability, except
as set forth in this Section 6(b)(iii), you shall have no further rights to any
compensation or any other benefits under this Agreement. No service shall
accrue, and no benefit accruals based on service, including, but not limited to
vacation benefits, shall accrue beyond the effective date of termination.
          (c) By the Company Without Cause or By Your Resignation for Good
Reason.
               (i) The Term and your employment hereunder may be terminated by
the Company without Cause or by your resignation for Good Reason.

-4-



--------------------------------------------------------------------------------



 



               (ii) For purposes of this Agreement, “Good Reason” shall mean
(A) the failure of the Company to pay or cause to be paid your Base Salary or
Annual Incentive, when due hereunder, or (B) any substantial and sustained
diminution in your authority and responsibilities from those described in
Section 2 hereof; provided, that either of the events described in Clauses
(A) and (B) of this Section 6(c)(ii) shall constitute Good Reason only if the
Company fails to cure such event within 30 days after receipt from you of
written notice of the event which constitutes Good Reason; and provided,
further, that “Good Reason” shall cease to exist for an event on the 60th day
following the later of its occurrence or your knowledge thereof, unless you have
given the Company written notice thereof prior to such date.
               (iii) If your employment is terminated by the Company without
Cause (other than by reason of death or Disability) or if you resign for Good
Reason, you shall be entitled to receive:
                    (A) the Accrued Rights;
                    (B) any Annual Incentive earned but unpaid as of the date of
termination for any previously completed fiscal year; and
                    (C) subject to your continued compliance with the provisions
of Sections 7, 8, 9 and 10 of this Agreement, and conditioned upon your
execution, at the time of your termination, of a general release substantially
in the form used by the Company and satisfactory to it, which release is not
revoked by you:
                         a) You will be paid severance as (1) continued payment
of your Base Salary and (2) your average Annual Incentive (calculated based on
the prior two completed fiscal years, or, if two fiscal years have not been
completed, calculated based on the sole prior completed fiscal year) until the
later of (x) 24 months after the date of such termination and (y) the expiration
of the Employment Term determined as if such termination had not occurred (the
“Severance Period”); provided, that the aggregate amount described in the clause
(C) shall be reduced by the present value of any other cash severance or
termination benefits payable to you under any other plans, programs or
arrangements of the Company or its affiliates; and
                         b) You will be paid severance in an amount equal to the
current year’s Annual Incentive pro-rated to the date of termination, with such
pro-rated amount to be calculated by multiplying the current year’s actual
Annual Incentive award which would be paid based on actual performance by a
fraction with a numerator equal to the number of days between the start of the
current fiscal year and the date of termination and a denominator equal to 365,
with such pro-rated payment being made at the same time and in the same form as
other payments are made to participants in the MIP.
               (iv) Change in Control. In the event that the Term and your
employment hereunder is terminated by the Company without Cause or by your
Resignation for Good Reason during the twelve month period following a Change in
Control (as defined in the LTIP), then, subject to your execution, at the time
of your termination, of a general release substantially in the form used by the
Company and satisfactory to it, which release is not revoked by you, you shall
receive from

-5-



--------------------------------------------------------------------------------



 



the Company, in addition to any benefits payable to you pursuant to
Section 6(c)(iii) above, continued payment of your Base Salary and continued
provision of medical, vision and dental benefits, on the same terms and subject
to the same participant contributions as applicable to active employees, for a
period of twelve months following the Severance Period referred to in
Section 6(c)(iii) above.
     Following your termination of employment by the Company without Cause
(other than by reason of your death or Disability) or your resignation for Good
Reason, except as set forth in this Section 6(c), you shall have no further
rights to any compensation or any other benefits under this Agreement. No
service shall accrue, and no benefit accruals based on service, including, but
not limited to vacation benefits, shall accrue beyond the effective date of
termination.
          (d) Expiration of Term.
               (i) Election Not to Extend the Term. Unless your employment is
earlier terminated pursuant to paragraphs (a), (b) or (c) of this Section 6,
your termination of employment hereunder (whether or not you continue as an
employee of the Company thereafter) shall be deemed to occur on the close of
business on the day immediately preceding the next scheduled Extension Date and
you shall be entitled to receive the Accrued Rights. Notwithstanding the above,
in the event that at any time, the Term is not extended by reason of the
election of the Company and you do not continue as an employee of the Company
following the expiration of the Term, then, upon the termination of your
employment, and subject to your continued compliance with the provisions of
Sections 7, 8, 9 and 10 of this Agreement, and conditioned upon your execution,
at the time of termination, of a general release substantially in the form used
by the Company and satisfactory to it, which release is not revoked, you will be
paid severance as (1) continued payment of Base Salary and (2) average Annual
Incentive (calculated based on the prior two completed fiscal years until
24 months after the date of such termination (the “Severance Period”)),
provided, however, that the Annual Incentive for fiscal year of your termination
shall be forfeited; provided, that the aggregate amount described herein shall
be reduced by the present value of any other cash severance or termination
benefits payable to you under any other plans, programs or arrangements of the
Company or its affiliates.
               (ii) Continued Employment Beyond the Expiration of the Term.
Unless you and the Company otherwise agree in writing (i.e., by agreeing to a
written renewal of this Agreement or a written extension of the Term),
continuation of your employment with the Company beyond the expiration of the
Term shall be deemed an employment at-will and shall not be deemed to extend any
of the provisions of this Agreement and your employment may thereafter be
terminated at will by either you or the Company; provided, that the provisions
of the Section 6(d)(ii) and Sections 7, 8, 9, 10, 11 and 18 of this Agreement
shall survive any termination of this Agreement or your termination of
employment hereunder. Upon the termination by the Company of your at-will
employment, and subject to your continued compliance with the provisions of
Sections 7, 8, 9 and 10 of this Agreement, and conditioned upon your execution,
at the time of termination, of a general release substantially in the form used
by the Company and satisfactory to it, which release is not revoked, you will be
paid severance as (1) continued payment of Base Salary and (2) average Annual
Incentive (calculated based on the prior two completed fiscal years until
24 months after the date of such termination (the “Severance Period”)),
provided, however, that the

-6-



--------------------------------------------------------------------------------



 



Annual Incentive for fiscal year of your termination shall be forfeited;
provided, that the aggregate amount described herein shall be reduced by the
present value of any other cash severance or termination benefits payable to you
under any other plans, programs or arrangements of the Company or its
affiliates.
          (e) Notice of Termination. Any purported termination of employment by
the Company or by you (other than due to your death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 12 hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.
     7. Non-Competition.
          (a) You acknowledge and recognize the highly competitive nature of the
“discount broker business” of the Company and its affiliates (the “Business”)
and accordingly agree that while you are employed with the Company, and for a
period of 12 months following the termination of your employment by the Company,
or if elected pursuant to Section 6(d), your resignation of employment (the
“Restricted Period”), you will not directly or indirectly, (i) engage in any
business that competes with the Business (including, without limitation,
“discount broker businesses” which the Company or its affiliates have specific
plans to conduct in the future and as to which you are aware of such planning),
(ii) enter the employ of, or render any services to, any person engaged in any
“discount broker business” that competes with the Business, (iii) acquire a
financial interest in, or otherwise become actively involved with, any person
engaged in any “discount broker business” that competes with the Business
globally, directly or indirectly, as an individual, employee, partner,
shareholder, officer, director, principal, agent, trustee or consultant, or
(iv) interfere with business relationships (whether formed before or after the
date of this Agreement) between the Company or any of its affiliates and
customers, suppliers, partners, members or investors of the Company or any of
its affiliates and customers, suppliers, partners, members or investors of the
Company of its affiliates. For purposes of this Agreement, the term “discount
broker business” is defined as on-line brokerage business and the active trader
and long term investor client segments, and also includes any such other
business formally proposed (and considered at a meeting of the Board) to be
conducted by the Company.
     Notwithstanding anything to the contrary in this Agreement, you may,
directly or indirectly, own, solely as an investment, securities of any person,
business or entity engaged in the “discount broker business” that is a
competitor of the Company or its affiliates which are publicly traded on a
national or regional stock exchange or on the over-the-counter market if you
(i) are not a controlling person of, or a member of a group which controls, such
person and (ii) do not, directly or indirectly, own one percent or more of any
class of securities or such person.
     8. Non-Solicitation.
     While you are employed with the Company or any of its affiliates, and
during the Restricted Period (as defined in Section 7(a) above):

-7-



--------------------------------------------------------------------------------



 



          (a) you will not (i) recruit or hire any current employee or
consultant of the Company, or (ii) otherwise solicit or induce, directly or
indirectly, or cause other persons to solicit or induce, any such employee or
consultant to leave the employment or service of the Company or to become an
employee of or otherwise be associated with you or any company or business with
which you are or may become associated, or (iii) encourage or assist in the
hiring process of any employee or consultant of the Company or in the
modification of any such employee’s or consultant’s relationship with the
Company; and
          (b) you will not, directly or indirectly, solicit the trade or
business of any clients or customers of the Company, regardless of location,
with respect to any such client or customer as of the time of termination.
     9. Non-Disclosure of Confidential Information.
     You will not at any time, whether during your employment or following the
termination of your employment, for any reason whatsoever, and forever
hereafter, directly or indirectly disclose or furnish to any firm, corporation
or person, except as otherwise required by law, any “confidential or proprietary
information” of the Company with respect to any aspect of its operations or
affairs. “Confidential or proprietary information” shall mean information
generally unknown to the public to which you gain access by reason of your
employment by the Company and includes, but is not limited to, information
relating to business and marketing plans or results, sales, trading and
financial data and strategies, salaries and employees and operational costs.
     10. Return of Company Property and Company Work Product.
     All records, files, memoranda, reports, customer information, client lists,
documents, equipment, and the like relating to the business of the Company,
which you shall use, prepare, or come into contact with, shall remain the sole
property of the Company. You agree that on request of the Company, and in any
event upon the termination of your employment, you shall turn over to the
Company all documents, papers, or other material in your possession and under
your control which may contain or be derived from confidential information,
together with all documents, notes, or other work product which is connected
with or derived from your services to the Company whether or not such material
is in your possession. You agree you shall have no proprietary interest in any
work product developed or used by you and arising out of employment by the
Company. You agree to return to the Company any Company property in your
possession such as, but not limited to, building keys, corporate credit card,
and computer and electronic communication equipment (i.e., laptop, cellular
phone, palm pilot, etc.).
     11. Right to Injunctive Relief.
     The undertakings in Section 7 (Non-Competition), Section 8
(Non-Solicitation), Section 9 (Non-disclosure of Confidential Information) and
Section 10 (Return of Company Property and Work Product) of this Agreement shall
survive the termination of your employment with the Company for any reason
whatsoever. You acknowledge that the Company will suffer irreparable injury not
readily susceptible of valuation in monetary damages, if you breach any of your
obligations under Sections 7, 8, 9 or 10 of this Agreement. Accordingly, in
addition to any other

-8-



--------------------------------------------------------------------------------



 



rights and remedies which the Company may have, you agree that the Company will
be entitled to injunctive relief against any breach or prospective breach by you
of your obligations under Sections 7, 8, 9 and 10 of this Agreement in any
federal or state court of competent jurisdiction located in New York State. You
hereby submit to the jurisdiction of said courts for the purpose of any actions
or proceedings instituted by the Company to obtain such injunctive relief, and
agree that process may be served on you by registered mail at your last address
known to the Company, or in any other manner authorized by law and that you will
pay the Company’s costs and reasonable attorney’s fees in the event the Company
is required to initiate a proceeding for injunctive relief to enforce the
provisions hereof, and such an injunction is issued.
     12. Notices.
     Any notice to be given hereunder shall be in writing and delivered
personally or sent by certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may designate in writing.

         
TO: Mr. John Bunch
  TO:   Chief Human Resources Officer
 
      TD Ameritrade Holding Corporation
 
      4211 South 102nd Street
 
      Omaha, NE 68127

     Any notice delivered personally under this Section shall be deemed given on
the date delivered, and any notice sent by certified mail, postage prepaid,
return receipt requested, shall be deemed given on the date mailed.
     13. Code Section 409A.
     Notwithstanding anything in this Agreement to the contrary, if you are a
“specified employee” within the meaning of Section 409A of the Code and the
regulations thereunder at the time of any termination of employment, all of the
cash payments required pursuant to this Agreement shall be delayed by six months
in order to avoid the imposition of additional tax under Section 409A of the
Code and the regulations thereunder, provided that any cash payments due to you
within the first six months after such a termination of employment will instead
be paid in a lump sum six months and one day following such a termination of
employment. Thereafter, any additional payments will continue to be paid in
accordance with the terms and conditions of this Agreement. It is the intent of
this Agreement to comply with the requirements of Section 409A of the Code, and
any ambiguities herein will be interpreted to so comply.
     14. Savings.
     Should any provision herein be rendered or declared legally invalid or
unenforceable by a court of competent jurisdiction or by the decision of an
authorized governmental agency, such invalidation of such part shall not
invalidate the remaining portions thereof.

-9-



--------------------------------------------------------------------------------



 



     15. Your Representation and Warranty.
     By signing your name below and agreeing to the terms of this Agreement, you
represent and warrant that you are not a party to any agreement or bound by any
obligation which would prohibit you from accepting and agreeing hereto or fully
performing the obligation hereunder and that your performance of your duties
hereunder shall not constitute a breach of, or otherwise contravene, the terms
of any employment agreement or other agreement or policy to which you are a
party or bound.
     16. Prior Agreements.
     This Agreement supersedes all prior agreements and understandings between
you and the Company and/or its affiliates regarding the terms and conditions of
your employment with the Company and/or its affiliates, without limitation.
     17. Complete Agreement.
     The provisions herein contain the entire agreement and understanding of the
parties and fully supersede any and all prior agreements or understandings
between them pertaining to the subject matter hereof. There have been no
representations, inducements, promises or agreements of any kind that have been
made by either party, or by any person acting on behalf of either party, which
are not embodied herein. The provisions hereof may not be changed or altered
except in writing duly executed by you and a duly authorized agent of the
Company.
     18. Withholding Taxes.
     The Company may withhold from any amounts payable under this Agreement,
such taxes as may be required to be withheld pursuant to any applicable law or
regulation.
     19. Cooperation.
     You agree to provide your responsible cooperation in connection with any
action or proceeding (or any appeal from any action or proceeding) that relates
to events occurring during your employment hereunder. This provision shall
survive any termination of the Term or of this Agreement.
     20. Applicable Law.
     The interpretation and application of the terms herein shall be governed by
the laws of the State of New York without regard to principles of conflict of
laws.
     21. Consent to Jurisdiction.
     The sole jurisdiction and venue for actions related to the subject matter
of this Agreement or the employment relationship between us shall be any federal
or state court of competent jurisdiction located in New York State.

-10-



--------------------------------------------------------------------------------



 



     22. No Waiver.
     The failure of a party to insist upon strict adherence to any term of this
Agreement, including but not limited to its rights to terminate this Agreement,
on any occasion shall not be considered a waiver of such party’s rights or
deprive such party of the right thereafter to insist upon strict adherence to
that term of any other term of this Agreement.
     23. Severability.
     In the event that any one or more of the provisions of this Agreement shall
be or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.
     24. Assignment.
     This Agreement shall not be assignable by you. This Agreement may be
assigned by the Company to a person or entity that is an affiliate or successor
in interest to substantially all of the business operations of the Company. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or successor person or
entity.
     25. Successors; Binding Agreement.
     This Agreement shall inure to the benefit of and be binding upon personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.
     26. Verification.
     This Agreement and your employment hereunder is subject to verification by
the Company that you have no criminal record of any nature, and will be void ab
initio if the Company shall be unable to make such verification.
     27. Titles.
     Titles to the sections in this Agreement are intended solely for
convenience and no provision of this Agreement is to be construed by reference
to the title of any section..
     28. Counterparts.
     This Agreement may be executed simultaneously in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

-11-



--------------------------------------------------------------------------------



 



     If the foregoing terms of employment are acceptable, please so indicate in
the space provided below.

            Sincerely,
      By:   /s/ FRED J. TOMCZYK         Name:   Fredric J. Tomczyk       
Title:   President and Chief Operating Officer     

          AGREED AND ACCEPTED    
 
       
Signed:
  /s/ JOHN BUNCH
 
John Bunch    
 
        Date: 9/18/08    

-12-